664 S.E.2d 560 (2008)
TEAGUE
v.
NCDOT, et al.
No. 281P06-5.
Supreme Court of North Carolina.
June 11, 2008.
Tina Krasner, Assistant Attorney General, C. Colon Willoughby, Jr., District Attorney, for NCDOT.
*561 The following order has been entered on the motion filed on the 14th day of April 2008 by Plaintiff to Reconsider Writ of Certiorari from Wake Superior Court Prior to Determination There For Reasons of Judicial Misconduct:
"Motion Denied by order of the Court in conference this the 11th day of June 2008."
EDMUNDS, J., recused.